Title: To Benjamin Franklin from the Marquis de Castries, 7 September 1783
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


          
            Versailles Le 7 Septembre 1783.
          
          J’ai l’Honeur, Monsieur, de vous envoyer les pieces qui m’ont été
            adressées par M.M. De Bellecombe et De Bongars Commandant et Intendant à St.
              Domingue, relativement à la prise du
            Bateau le St. Thomas, arrêté sous Pavillon Danois par le Corsaire Américain la Lady
            Gréen, dans le mois de février de l’année derniere, et conduit au Port de jérémie où il
            a été vendu.
          Les administrateurs de St. Domingue ont ordonné provisoirement que le produit de ce
            Bateau Seroit déposé entre les mains du Trésorier de la Colonie, et ils pensent qu’il
            Seroit juste d’en faire la remise au Né. [Négotiant?] Moreau qui avoit obtenu la
            permission d’acheter ce Bateau à la Jamaïque, et de le faire naviguer sous Pavillon
            neutre, pour le récompenser du Zêle et de l’intelligence avec laquelle il a rempli les
            différentes missions secretes dont il a été chargé pendant la guerre.
          Je vous prie, Monsieur, de me faire connoitre si la procédure qui a été faite par les
            officiers de L’amirauté de jérémie vous est parvenue.
          J’ai l’honeur d’être avec la considération la plus distinguée, Monsieur, votre très
            humble et très obéissant serviteur.
          
            LE
              Mal.
              DE
              Castries
          
          
            M. Franklin.
            Prises. Envoi des Pieces relatives à la prise du Bateau le st.
              Thomas par le Corsaire américain la Ladi Gréen / 4. Pieces.
          
        